DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, last line, it is unclear to which of the external electrodes the phrase “the external electrode” refers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murosawa (US2016/0284473A1).
Murosawa reads on the claims as follows (limitations not disclosed are crossed out, below):
Claim 12. A multilayer ceramic capacitor comprising: 
a sintered element body of roughly rectangular solid shape which is constituted by: 
a laminate body (4) formed by dielectric layers (10) alternately stacked with internal electrode layers (12) having different polarities (see 12A and 12B), wherein top and bottom dielectric layers of the element body in a stacking direction are a pair of cover layers (11), and the sintered element body has a pair of principal faces (upper and lower face) in the stacking direction which is a thickness direction, a pair of end faces (left and right faces in Fig. 1) in a length direction, and a pair of side faces (left and right faces in Fig. 2) in a width direction; and 
side margins (Wgap) formed on sides of the laminate body, forming the pair of side faces of the element body; and 
external electrodes (6 and 8) formed on the pair of end faces and at least one of the pair of principal faces of the element body (see Fig. 1), wherein: 
the dielectric layers, the cover layers, and the side margins are each constituted by barium titanate as a primary component (see para. [0080]);


the thickness of the cover layers, or Tc, is 10 µm or more (see para. [0041])
the thickness of the external electrode, or Tt, is less than 9.6 µm.
Murosawa does not explicitly disclose the limitations crossed out above. However, Murosawa discloses t0 (i.e. Tc) is preferably between 15 and 80 µm (see para. 0041] and the thickness of terminals 6, 8 (i.e. Tt) is “10 to 50 µm or so” (see para. [0034]). Because the external electrode and cover layer thickness is not particularly limited in Murosawa, one of ordinary skill in the art would have found it obvious to choose the smallest or close to smallest values for the external electrode thickness (e.g. 10 µm or so) and cover layer thickness (e.g. 15 µm or so) for all Wgap (i.e. Ts) values explicitly disclosed by Murosawa, in order to reduce manufacturing cost by reducing the amount of ceramic material needed. Further, the language “10 to 50 µm or so” means these are approximate values, and therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have expected that external electrode thickness values less than but close to 10 µm (e.g. 9.5 µm) would have been equally suitable as 10 µm. Taking for example No. 9 in Table 1, Wgap (i.e. Ts) is 25 µm, which is thicker than the cover layer (15 µm). Further, Tt/Tc=9.5/15=0.63, which falls within the claimed Tt/Tc range. Please refer to MPEP 2144.05(I) regarding obviousness of ranges which do not overlap but are merely close.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murosawa in view of Matsuda (US2011/0038097A1).
Regarding claim 14, Murosawa discloses (see para. [0080]) a specific barium titanate-based ceramic material including Mg and Mn, but does not disclose the material including V and Dy. From para. [0052] however it is readily apparent one of ordinary skill in the art can suitably select from various compounds, to make the ceramic material, i.e. one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that materials other than those used in the example of para. [0080] could be used to practice the invention. Matsuda shows that it is known to form a barium titanate-based ceramic raw material powder including Dy, Mg, Mn and V (see para. [0044]).
In view of the teachings of Matsuda, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the process of Murosawa with a barium titanate-based ceramic material as taught by Matsuda, as a simple substitution of one known ceramic material with another similar material known in the art. The method of Murosawa results in a reduced crack generation rate, by setting the dielectric layer thickness to 0.4 µm or less, a width of the ceramic element body to 0.59 mm or less, Wgap between 0.010 and 0.025 mm and the ratio Wgap to W0 to 0.025 or more. The particular ceramic material is not critical to the practice of the invention, and one of ordinary skill in the art would have therefore expected the material of Matsuda to be equally suitable.
Allowable Subject Matter
Claims 1-3 and 5-11 are allowed.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s rationale regarding non-obviousness due to increasing Tc to 50 µm resulting in increased cost is not persuasive. However, since Tc is claimed to be in the range 10 to 30 µm, this sets an upper limit for Tt of 6 µm, if Tt/Tc is less than or equal to 1/5. Since Murosawa clearly mentions the external electrode thickness should preferably be in the 10 to 50 µm range, one of ordinary skill in the art would not have been motivated to choose a value of at most 6 µm, for the electrode thickness. 
Response to Arguments
Applicant’s arguments with respect to the claim objections and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive. The corresponding objections/rejections have been withdrawn.
Applicant's arguments regarding the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argued claim 1 would not have been obvious over Murosawa because increasing Tc to 50 µm would result in increased cost. The examiner respectfully disagrees and submits that it would have been obvious to one of ordinary skill in the art to select any Tc value within the range disclosed by Murosawa.  However, claim 1 is nevertheless deemed allowable over the prior art because claim 1 requires a Tc value of at most 30 µm, which limits Tt to 6 µm.
Regarding claim 12, Applicant argues Murosawa does not teach the claimed range of Tt being less than 9.6 µm, and a Tt value of less than 9.6 µm manifests inferior results, as shown in Table 1 of the instant specification. 
The examiner respectfully disagrees. Applicant refers to the value of 9.6 µm in Table 1 of the present specification. However, that particular example is for a Tc of 8, which falls outside of the claimed 10 to 30 µm value of Tc. In fact, for all Tt values, for a Tc of 8 µm, the samples failed at least one test. Referring, however, to Tc values in the 10 to 30 µm range, we see all samples with a Tt value below 9.6 µm (e.g. Tt= 8, 2, or 1 µm for Tc=10 µm, Tt= 4, 2, or 1 µm for Tc=20 µm, and Tt= 6, 3, or 1 µm for Tc=30 µm). Therefore, a Tt value below 9.6 µm, in itself, does not result in a sample failing a test, provided the other requirements are met, i.e. Tc between 10 and 30 µm and Tt/Tc between 1/30 and 4/5. Regarding the obviousness of choosing a Tt value of less than 10, such as less than 9.6 µm, as explained in the corresponding art rejection, a value such as 9.5 µm is deemed sufficiently close to 10 µm to establish a prima facie case of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729